DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 3/15/2022 has been entered:  Claims 1-10, 12, 14-18, and 20 remain pending in the present application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Iyunni (US 2020/0297585 A1), in view of Foster et al. (US 2005/0124932 A1), hereinafter Foster, and Schnell (US 2008/0275402 A1).

	Regarding Claim 1, Iyunni teaches an ostomy device comprising an elongate tube having a tube body of a uniform diameter (Figs. 1 and 2; Abstract, Paragraphs 31 and 62 disclose use with colostomy devices) wherein both the first end and the second end are open (elements 62, 20 and 32; Paragraphs 32 and 36), a balloon surrounding the tube body proximate the first end (element 40A; Paragraph 39); a balloon port opening and balloon channel within the tube body and in fluid communication with the balloon (elements 34 and 36; Paragraph 32), and a balloon port opening proximate the second end and in fluid communication with the balloon port (element 24).
	Iyunni does not explicitly teach the first end having a diameter greater than the diameter of the tube body or wherein the elongate tube further comprises a vent tube, and the vent tube branches off the tube body of the elongate tube.
	In the same field of endeavor, Foster teaches a stomal device (Figs. 1 and 2; Abstract; Paragraphs 1 and 2 indicate use with stomas for stomach or intestinal access) having a central elongate tube body (element 120) and a vent tube, the vent tube branching off of the body of the elongate tube (elements 122 and 126; Paragraph 23; Paragraphs 38 and 45 indicate how the vent tube allows removal of gasses, but not liquids, from the body cavity in which the device is inserted).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Iyunni to comprise the vent tube of Foster. Doing so would thus comprise a vent tube branching off the tube body of the elongate tube and would further be advantageous in allowing the venting or decompression of gases from the  body (Paragraph 45 of Foster).
	Iyunni and Foster still do not explicitly teach the first end having a diameter greater than the diameter of the tube body.
	In the same field of endeavor, Schnell teaches an elongate ostomy device (Figs. 1a and 1b; Abstract), having a first end with a diameter greater than the diameter of the tube body (flange elements 3 and 3’; Paragraph 63).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first end of Iyunni/Foster to comprise the flange of Schnell. Doing so would result in the first end having a diameter greater than the diameter of the tube body and would help to affix the device in the body and help prevent leakage around the device (Paragraph 20 of Schnell).
	
	Regarding Claim 2, the combination of Iyunni, Foster, and Schnell substantially disclose the invention as claimed. Iyunni further teaches the balloon deflated in a first, uninstalled state, and inflated in a second installed state (Paragraph 42).

Claims 3 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Iyunni, Foster, and Schnell as applied to claim 2 above, and further in view of Chun et al. (US 2020/0179630 A1), hereinafter Chun.

	Regarding Claim 3, the combination of Iyunni, Foster, and Schnell substantially disclose the invention as claimed. They do not explicitly teach the first end having a scalloped edge.
	In addressing the same problem as Applicant, the problem being the removal of substances from the body using tubular structures, Chun teaches an expandable removal device comprising a tube body (Figs. 2A and 3) having a scalloped edge (Paragraph 52 indicates tulip shaped).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Iyunni, Foster, and Schnell to have the expandable tip, including the scalloped edge of Chun. Doing so would allow the tip of Iyunni, Foster, and Schnell to be contracted and expanded and would allow for easier insertion in a contracted state and then allowing the tip to expand once implanted (Paragraphs 45, 52, and 58 of Chun).

	Regarding Claim 4, the combination of Iyunni, Foster, Schnell, and Chun substantially disclose the invention as claimed. Iyunni further teaches the balloon having an ovular shape (Figs. 2 and 3 show the balloon having an ovular profile).

	Claims 5 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iyunni, Foster, Schnell, and Chun as applied to claim 4 above, and further in view of Nobles (US 2006/0052813 A1).
	
	Regarding Claim 5, the combination of Iyunni, Foster, Schnell, and Chun substantially disclose the invention as claimed.
	They do not explicitly teach a plurality of openings adjacent the scalloped edge.
	In addressing the same problem as Applicant, the problem being the contraction of balloon catheters for ease of insertion, Noble discloses an inflatable tubular member (Figs. 1, 2, and 4) comprising a plurality of openings adjacent the distal edge (Fig. 4, element 40; Paragraph 50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the scalloped edge of Iyunni, Foster, Schnell, and Chun to comprise the holes of Noble. Doing so would allow for the device end to be manually collapsed after being deflated thus allowing for easier movement through the body (Paragraph 50 of Nobles).
	
	Regarding Claim 6, the combination of Iyunni, Foster, Schnell, Chun, and Nobles substantially disclose the invention as claimed. Iyunni further teaches the tubular member being flexible (Paragraph 31) and thus would be capable of being cinched to a diameter equal to or less than the diameter of the tube body.
	Further, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  Thus, if a prior art structure is capable of performing the intended use as recited in the preamble, or elsewhere in a claim, then it meets the claim.

	Regarding Claim 7, the combination of Iyunni, Foster, Schnell, Chun, and Nobles substantially disclose the invention as claimed. They do not explicitly teach the tube body having a diameter selected from the group consisting of 1 cm and 2 cm. 
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Iyunni, Foster, Schnell, Chun, and Nobles to have the tube body having a diameter selected from the group consisting of 1 cm and 2 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Iyunni, Foster, Schnell, Chun, and Nobles would not operate differently with the claimed diameter and since Iyunni teaches the device analogously being used in a colostomy (Paragraphs 31 and 62). Further, Applicant places no criticality on the range claimed, indicating simply that the diameter is merely “preferred” (Page 7, line 16). Additionally, Chun teaches such stomal devices come in a wide variety of shapes and sizes to fit different patients and stomas (Paragraph 4).

	Claims 8 - 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iyunni, Foster, Schnell, Chun, and Nobles as applied to claim 7 above, and further in view of Weiss et al. (US 2017/0135846 A1), hereinafter Weiss.

	Regarding Claim 8, the combination of Iyunni, Foster, Schnell, Chun, and Nobles substantially disclose the invention as claimed. They do not explicitly teach the balloon being inflated with a sterile solution injected into the balloon via the balloon port opening. However, Iyunni implies using a generic fluid to fill the balloon (Paragraph 10 describes fluid channels used to fill the inflatable balloons)
	In the same field of endeavor, Weiss teaches an inflatable ostomy device (Fig. 1; Abstract) having a balloon port (element 57) filled with sterilized water (Paragraphs 4 and 7).
	Thus, Weiss shows that sterile water is an equivalent structure (i.e. to the generic fluid of Iyunni) known in the art capable of inflating a balloon for the same purpose as the combination of Iyunni, Foster, Schnell, Chun, and Nobles.  Therefore, because these two inflation substances were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the generic fluid of Iyunni with the sterile water of Weiss.

	Regarding Claim 9, the combination of Iyunni, Foster, Schnell, Chun, Nobles, and Weiss substantially disclose the invention as claimed. They do not explicitly teach the balloon being inflated with about 3 - 5 ml of sterile water.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Iyunni, Foster, Schnell, Chun, Nobles, and Weiss to have the balloon be inflated with about 3-5 mL of sterile water since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Iyunni, Foster, Schnell, Chun, and Nobles would not operate differently with the claimed volume of water (or by extension the corresponding balloon volume) since Iyunni teaches the device analogously being used in a colostomy (Paragraphs 31 and 62). Further, Applicant places no criticality on the range claimed (Page 8, line 15). Further, as previously stated Chun teaches such stomal devices come in a wide variety of shapes and sizes to fit different patients and stomas (Paragraph 4), which would also pertain to the balloon volume.

	Regarding Claim 10, the combination of Iyunni, Foster, Schnell, Chun, Nobles, and Weiss substantially disclose the invention as claimed. Weiss further teaches the balloon port opening being sized to connect with a standard fit Luer lock syringe (Paragraph 22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Iyunni, Foster, Schnell, Chun, Nobles, and Weiss to comprise the Luer lock of Weiss. Doing so would allow for the balloon to be filled from a syringe compatible with a Luer lock system. Further the use of Luer locks is known in the art and widely used for sterile fluid connections.

	Regarding Claim 12, the combination of Iyunni, Foster, Schnell, Chun, Nobles, and Weiss substantially disclose the invention as claimed. Iyunni further teaches comprising a cap attached of the elongate to body, the cap operable to cover the second end of the longest tube when in a closed position by a plug of the cap fitting into the second end of the elongate tube (Figs. 1 and 2, elements 22; Paragraph 32).

	Claims 14 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iyunni in view of Foster, Schnell and Nobles.

	Regarding Claim 14, Iyunni teaches an ostomy device comprising an elongate tube having a tube body of a uniform diameter (Figs. 1 and 2; Abstract, Paragraphs 31 and 62 disclose use with colostomy devices) wherein both the first end and the second end are open (elements 62, 20 and 32; Paragraphs 32 and 36), a balloon surrounding the tube body proximate the first end (element 40A; Paragraph 39) the balloon having an ovular shape (Figs. 2 and 3 show the balloon having an ovular profile); a balloon port opening and balloon channel within the tube body and in fluid communication with the balloon (elements 34 and 36; Paragraph 32), and a balloon port proximate the second end and in fluid communication with the balloon port opening (element 24).
	Iyunni does not explicitly teach the first end having a diameter greater than the diameter of the tube body or the elongate tube comprising a vent tube, and the vent tube branching off the tube body of the elongate tube.
	In the same field of endeavor, Foster teaches a stomal device (Figs. 1 and 2; Abstract; Paragraphs 1 and 2 indicate use with stomas for stomach or intestinal access) having a central elongate tube body (element 120) and a vent tube, the vent tube branching off of the body of the elongate tube (elements 122 and 126; Paragraph 23; Paragraphs 38 and 45 indicate how the vent tube allows removal of gasses, but not liquids, from the body cavity in which the device is inserted).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Iyunni to comprise the vent tube of Foster. Doing so would thus comprise a vent tube branching off the tube body of the elongate tube and would further be advantageous in allowing the venting or decompression of gases from the  body (i.e. would allow venting of gas through the vent tube to prevent an excess gas buildup; Paragraph 45 of Foster).
	Iyunni and Foster still do not explicitly teach the first end having a diameter greater than the diameter of the tube body
	In the same field of endeavor, Schnell teaches an elongate ostomy device (Figs. 1a and 1b; Abstract), having a first end with a diameter greater than the diameter of the tube body (flange elements 3 and 3’; Paragraph 63).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first end of Iyunni and Foster to comprise the flange of Schnell. Doing so would result in the first end having a diameter greater than the diameter of the tube body and would help to affix the device in the body and help prevent leakage around the device (Paragraph 20 of Schnell).
	Iyunni, Foster, and Schnell do not explicitly teach a plurality of openings or a suture for cinching the end of the tube body.
	In addressing the same problem as Applicant, the problem being the contraction of balloon catheters for ease of manipulation, Noble discloses an inflatable tubular member (Figs. 1, 2, and 4) comprising a plurality of openings adjacent the distal edge (Fig. 4, element 40; Paragraph 50) which are cinched together using a suture (Paragraph 50 describes a purse string arrangement).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the end edge of Iyunni, Foster, and Schnell to comprise the holes and sutures of Nobles. Doing so would allow for the device end to be manually collapsed after being deflated thus allowing for easier movement through the body (Paragraph 50 of Nobles).
	Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Iyunni, Foster, Schnell, and Nobles teaches all the claimed structure, and further teaches the use of a suture to control expansion of the device as claimed.
	
	Regarding Claim 15, the combination of Iyunni, Foster, Schnell, and Nobles substantially disclose the invention as claimed.
	As previously stated, Noble discloses an inflatable tubular member (Figs. 1, 2, and 4) comprising a plurality of openings adjacent the distal edge (Fig. 4, element 40; Paragraph 50) which are cinched together using a suture (Paragraph 50 describes a purse string arrangement).
	Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Iyunni, Foster, Schnell, and Nobles teaches all the claimed structure, and further teaches the use of a suture to control expansion of the device as claimed.

	Claims 16 - 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iyunni in view of Foster, Schnell, and Nobles, as applied to Claim 15, and further in view of Weiss.

	Regarding Claim 16, the combination of Iyunni, Foster, Schnell, and Nobles substantially disclose the invention as claimed. They do not explicitly teach inflatable balloon by connecting a Luer lock syringe to the balloon port opening and injecting 3-5 mL of sterile water into the balloon port.
	In the same field of endeavor, Weiss teaches an inflatable ostomy device (Fig. 1; Abstract) having a balloon port (element 57) filled with sterilized water (Paragraphs 4 and 7) and balloon port opening being sized to connect with the standard fit Luer lock syringe (Paragraph 22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Iyunni, Foster, Schnell, Chun, Nobles, and Weiss to comprise the Luer lock of Weiss. Doing so would allow for the balloon to be filled from a syringe compatible with a Luer lock system. Further the use of Luer locks is known in the art and widely used for sterile fluid connections.
	Iyunni implies using a generic fluid to fill the balloon (Paragraph 10 describes fluid channels used to fill the inflatable balloons).
	As previously stated, Weiss teaches using sterilized water to inflate the balloon (Paragraphs 4 and 7).
	Thus, Weiss shows that sterile water is an equivalent structure (i.e. to the generic fluid of Iyunni) known in the art capable of inflating a balloon for the same purpose as the combination of Iyunni, Foster, Schnell, Chun, and Nobles.  Therefore, because these two inflation substances were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the generic fluid of Iyunni with the sterile water of Weiss.
	Iyunni, Foster, Schnell, Nobles, and Weiss do not explicitly teach using 3 - 5 ml of said sterile water.
	However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Iyunni, Foster, Schnell, Nobles, and Weiss to have the balloon be inflated with about 3-5 mL of sterile water since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Iyunni, Foster, Schnell, and Nobles would not operate differently with the claimed volume of water (or by extension the resulting balloon volume) since Iyunni teaches the device analogously being used in a colostomy (Paragraphs 31 and 62). Further, Applicant places no criticality on the range claimed (Page 8, line 15).
	Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Iyunni, Foster, Schnell, Nobles, and Weiss teaches all the claimed structure, and further teaches the use of sterile water to inflate the balloon as claimed.

	Regarding Claim 17, the combination of Iyunni, Foster, Schnell, Nobles, and Weiss substantially disclose the invention as claimed. Iyunni further teaches the second end being sized to connect with a stool collection container (Paragraph 21 indicates connection with a colostomy tube apparatus which would imply allowing gastrointestinal fluid pass into the tube from the first of the device).
	Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Iyunni, Foster, Schnell, Nobles, and Weiss teaches all the claimed structure, the tube being for connection with a colostomy tube apparatus and thus would allow gastrointestinal fluid pass through.
	
	Regarding Claim 18, the combination of Iyunni, Foster, Schnell, Nobles, and Weiss substantially disclose the invention as claimed. Iyunni further teaches the second end being sized to connect with a stool collection container (Paragraph 21 indicates connection with a colostomy tube apparatus which would imply allowing gastrointestinal fluid pass out of the tube from the second end of the device).
	Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Iyunni, Foster, Schnell, Nobles, and Weiss teaches all the claimed structure, the tube being for connection with a colostomy tube apparatus and thus would allow gastrointestinal fluid pass through.

	Regarding Claim 20, the combination of Iyunni, Foster, Schnell, Nobles, and Weiss substantially disclose the invention as claimed. Iyunni further teaches comprising a cap attached of the elongate to body, the cap operable to cover the second end of the longest tube when in a closed position by a plug of the cap fitting into the second end of the elongate tube (Figs. 1 and 2, elements 22; Paragraph 32). 
	Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). As such, the combination of Iyunni, Foster, Schnell, Nobles, and Weiss teaches all the claimed structure, including a cap for closing the second end of the tube.

Withdrawn Objections/Rejection
Applicant’s amendments have been acknowledged, and overcome each and every objection to the claims and drawings previously set forth in the non-final office action mailed 12/16/2021. All previous objections have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) and 14 as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A newly presented reference of Foster is provided as a teaching reference. Iyunni remains the primary reference with Schnell maintained as a teaching reference over which Applicant’s invention is deemed unpatentable.
In particular, Foster teaches an elongate tube body further comprising a vent tube branching off the tube body of the elongate tube.

	

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Polin et al. (US 5,261,898 A) discloses a colostomy apparatus with much of the same structure as Applicant including a collection bag (Fig. 1).
Ciccone et al. (US 2020/0046384 A1) discloses a stool collection system comprising an enlarged, inflatable tip, and a collection bag (Fig. 1).
Fortune et al. (US 2019/0358438 A1) discloses a fluid removal device having a scalloped tip (Figs. 6 - 7).
Hanuka et al. (US 2012/0136324 A1) discloses an ostomy device having a branching vent (Fig. 21B).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        

/PHILIP R WIEST/Primary Examiner, Art Unit 3781